Case 21-30085-hdh11 Doc 244 Filed 02/26/21                  Entered 02/26/21 09:10:25           Page 1 of 10



 Patrick J. Neligan, Jr.
 State Bar. No. 14866000
 Douglas J. Buncher
 State Bar No. 03342700
 John D. Gaither
 State Bar No. 24055516
 NELIGAN LLP
 325 North St. Paul, Suite 3600
 Dallas, Texas 75201
 Telephone: 214-840-5333
 Facsimile: 214-840-5301
 pneligan@neliganlaw.com
 dbuncher@neliganlaw.com
 jgaither@neliganlaw.com

 PROPOSED COUNSEL FOR DEBTORS

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                            §                CHAPTER 11
                                                   §
 NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC,                      §
                                                   §
           DEBTORS1                                §                Jointly Administered


                              NOTICE OF OMNIBUS HEARING DATES
           PLEASE TAKE NOTICE that pursuant to the Order Granting Complex Chapter 11

 Bankruptcy Treatment [Docket No. 53], the Court has set additional omnibus hearings in the

 above-captioned chapter 11 cases on the following dates:

                          March 17, 2021 at 2:00 p.m. (Central Time)

                          April 12, 2021 at 1:30 p.m. (Central Time)

                          April 21, 2021 at 2:00 p.m. (Central Time)

           PLEASE TAKE FURTHER NOTICE that these omnibus hearings will be heard before




 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


 90533v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21            Entered 02/26/21 09:10:25        Page 2 of 10




 the Honorable Harlin D. Hale at the United States Bankruptcy Court for the Northern District of

 Texas, Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 3,

 Dallas, Texas.

           PLEASE TAKE FURTHER NOTICE that the hearing will be conducted by

 videoconference and teleconference via Webex. The Webex hearing link will be posted to Judge

 Hale’s Hearing Dates and Calendar web page prior to the hearing and may be accessed from the

 following link:    https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-

 dates. Parties attending the hearing are requested to include their names on the Court’s electronic

 sign-in sheet located on Judge Hale’s web page under “Electronic Appearances” located at the link

 given above. Parties should also review, prior to the hearing, the Webex information attached

 hereto.

 Dated: February 25, 2021.

                                              Respectfully submitted,

                                              /s/ Patrick J. Neligan, Jr.
                                              Patrick J. Neligan, Jr.
                                              State Bar. No. 14866000
                                              Douglas J. Buncher
                                              State Bar No. 03342700
                                              John D. Gaither
                                              State Bar No. 24055516
                                              NELIGAN, LLP
                                              325 North St. Paul, Suite 3600
                                              Dallas, Texas 75201
                                              Telephone: 214-840-5333
                                              Facsimile: 214-840-5301
                                              pneligan@neliganlaw.com
                                              dbuncher@neliganlaw.com
                                              jgaither@neliganlaw.com

                                              PROPOSED COUNSEL FOR DEBTORS




 90533v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21              Entered 02/26/21 09:10:25       Page 3 of 10




                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on the 25th day of February 2021, a true and correct

 copy of the foregoing was served via first class U.S. mail on the parties named on the attached

 Master Service List.


                                                 /s/ John D. Gaither
                                                John D. Gaither




 90533v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21                 Entered 02/26/21 09:10:25           Page 4 of 10

                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                  OFFICE OF THE CLERK




                                              October 9, 2020

                                       CLERK’S NOTICE 20-04

            PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

 During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
 its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
 participants, although you will have to download the WebEx application to your electronic device. The
 WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
 the ECF docket for the case. Please review the information below prior to participating in a hearing via
 WebEx.

  CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
 The court will allow participation in a virtual hearing using either of the following two methods. Please
 connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
 of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

 Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
 It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
 than using the “call-in" option described in Option 2.
 Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
 examination are required to utilize the video function. The court may consider special requests for other
 appearance options on a case by case basis.
 Please connect using only one device. Using two or more devices may cause audio feedback issues.
 If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
 your hand while speaking does not yield a good video for the court.
 NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
 Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
 your telephone.


 Option 2: Call-in via phone (audio only).
 The meeting number/access code changes with each meeting and will be made available, along with the
 dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
 docket for the case.
    Case 21-30085-hdh11 Doc 244 Filed 02/26/21                  Entered 02/26/21 09:10:25          Page 5 of 10


                                      HELPFUL HINTS AND ETIQUETTE

•    Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
     everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
     in users should dial *6 to unmute your line.

•    Remember to state your name for the record each time before speaking and speak slowly and clearly so the
     court can get a good record.

•    Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
     that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
     on a personal computer, headphones or earbuds are required for those who need to speak during the
     hearing.

•    During examination, attorneys and witnesses should use a separate camera and microphone when
     possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
     consider special requests on a case by case basis.

•    WebEx participants may use the "share" button to easily share their screen or document with the court or
     other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•    When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
     minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
     free speaker-phone option).

•    Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
     turn off devices that may be using bandwidth on your home network. Devices or applications such as
     Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
     and video quality of the WebEx meeting.

•    Participants are reminded that they should wear attire suitable for court.

•    Participants who wish to test their WebEx connection or the share screen functionality in advance of the
     hearing may arrange a “practice run” by contacting the courtroom deputy.


                                   EXHIBITS AND DEMONSTRATIVE AIDS
     Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
     local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
     please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
     notebook or zip file in advance of the hearing.
     Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
     has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
     these documents are admitted as exhibits, they would then have to be filed after the hearing.
     During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
     number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
     which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
     may not have access to PACER.
Case 21-30085-hdh11 Doc 244 Filed 02/26/21         Entered 02/26/21 09:10:25       Page 6 of 10




                           In re: Sea Girt LLC - Case No. 21-30080
               In re: National Rifle Association of America - Case No. 21-30085

                                   MASTER SERVICE LIST

                                    Debtor/Debtor’s Counsel


  National Rifle Association of America          Neligan LLP
  11250 Waples Mill Road                         Attn: Patrick J. Neligan
  Fairfax, VA 22030                                      Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com
  Sea Girt LLC
  11250 Waples Mall Road
  Fairfax, VA 22030

                                          U.S. Trustee

  Office of the United States Trustee
  Attn: Lisa Young
  Earle Cabell Federal Building
  1100 Commerce Street, Room 976
  Dallas, TX 75242

                                        Secured Creditors

  Atlantic Union Bank
  Attn: Andrew Kalin
  1800 Robert Fulton Drive, Suite 100
  Reston, VA 20191
  Email: andrew.kalin@atlanticunionbank.com




 90324v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21       Entered 02/26/21 09:10:25     Page 7 of 10




                  Counsel For Official Committee of Unsecured Creditors


  Louis R. Strubeck, Jr.
  Kristian W. Gluck
  Scott P. Drake
  Laura L. Smith
  Nick Hendrix
  Norton Rose Fulbright US LLP
  2200 Ross Avenue, Suite 3600
  Dallas, TX 75201-7932
  louis.strubeck@nortonrosefulbright.com
  kristian.gluck@nortonrosefulbright.com
  laura.smith@nortonrosefulbright.com
  scott.drake@nortonrosefulbright.com
  nick.hendrix@nortonrosefulbright.com



                               20 Largest Unsecured Creditors

  Ackerman McQueen, Inc.                      Membership Marketing Partners LLC
  1601 Northwest Expressway                   11250 Waples Mill Road, Suite 310
  Oklahoma City, OK 73118-1438                Fairfax, VA 22030

  Gould Paper Corporation                     Infocision Management Corp.
  Attn: Warren Connor                         325 Springside Drive
  99 Park Avenue, 10th Floor                  Akron, OH 44333
  New York, NY 10016

  Under Wild Skies                            Valtim Incorporated
  c/o Dycio & Biggs                           P.O. Box 114
  10533 Main Street                           Forest, VA 24551
  Fairfax, VA 22030

  Quadgraphics                                Communications Corp of America
  N63W23075 Hwy. 74                           Attn: Ken Bentley
  Sussex, WI 53089                            13129 Airpark Drive, Suite 120
                                              Elkwood, VA 22718

  Membership Advisors Public REL              Salesforce.Com, Inc.
  11250 Waples Mill Road, Suite 310           One Mark St. – The Landmark, Suite 300
  Fairfax, VA 22030                           San Francisco, CA 94105

  Mercury Group                               Speedway Motorsports, Inc.
  1601 NW Expressway, Suite 1100              P.O. Box 600
  Oklahoma City, OK 73118                     Concord, NC 28026


 90324v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21          Entered 02/26/21 09:10:25      Page 8 of 10




  Image Direct Group LLC                         Google
  200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
  Frederick, MD 21701                            Mountain View, CA 94043-1351

  TMA Direct, Inc.                               United Parcel Services
  12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
  Manassas, VA 20109                             Philadelphia, PA 19170

  Membership Advisors Fund Raising               Stone River Gear, LLC
  11250 Waples Mill Road, Suite 310              P.O. Box 67
  Fairfax, VA 22030                              Bethel, CT 06801

  Krueger Associates, Inc.                       CDW Computer Centers, Inc.
  105 Commerce Drive                             P.O. Box 75723
  Aston, PA 19014                                Chicago, IL 60675

                                       Government Agencies


  Internal Revenue Service                       Office of Attorney General (NY)
  P.O. Box 7346                                  Attn: Letitia James
  Philadelphia, PA 19101-7346                    28 Liberty Street
                                                 New York, NY 10005

  Office of Attorney General (DC)                Office of Attorney General (TX)
  Attn: Karl A. Racine                           Attn: Ken Paxton
  441 Fourth St., N.W., Suite 600-South          P.O. Box 12548
  Washington, DC 20001                           Austin, TX 78711-2548

  Mahmooth A. Faheem
  Lori A. Butler
  Pension Benefit Guaranty Corporation
  1200 K NW
  Washington, DC 20005-4026
  mahmooth.faheem@pbgc.gov
  butler.lori@pbgc.gov
  efile@pbgc.gov

                                       Notice of Appearance


  Laurie A. Spindler                             G. Michael Gruber
  Linebarger Coggan Blair & Sampson, LLP         Dorsey & Whitney LLP
  2777 N. Stemmons Freeway, Suite 1000           300 Crescent Court, Suite 400
  Dallas, TX 75207                               Dallas, TX 75201
  dallas.bankruptcy@publicans.com                gruber.mike@dorsey.com



 90324v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21     Entered 02/26/21 09:10:25      Page 9 of 10




  Brian E. Mason                             H. Joseph Acosta
  Dorsey & Whitney LLP                       Dorsey & Whitney LLP
  300 Crescent Court, Suite 400              300 Crescent Court, Suite 400
  Dallas, TX 75201                           Dallas, TX 75201
  mason.brian@dorsey.com                     acosta.joseph@dorsey.com

  Natalie L. Arbaugh                         Thomas M. Buchanan
  Winston & Strawn LLP                       Matthew Saxon
  2121 N. Pearl Street, Suite 900            Winston & Strawn LLP
  Dallas, TX 75201                           1901 L St., N.W.
  narbaugh@winston.com                       Washington, DC 20036
                                             tbuchana@winston.com
                                             msaxon@winston.com

  David Neier                                Tara LeDay
  Winston & Strawn LLP                       McCreary, Veselka, Bragg & Allen, P.C.
  200 Park Avenue                            P.O. Box 1269
  New York, NY 10166-4193                    Round Rock, TX 78680
  dneier@winston.com                         tleday@mvbalaw.com

  Michael I. Baird                           Brandon R. Freud
  Pension Benefit Guaranty Corporation       Chuhak & Tecson, P.C.
  1200 K St. NW                              30 S. Wacker Drive, Suite 2600
  Washington, DC 20005-4026                  Chicago, IL 60606
  baird.michael@pbgc.gov                     bfreud@chuhak.com
  efile@pbgc.gov

  Gerritt M. Pronske                         James Sheehan
  Eric M. Van Horn                           Emily Stern
  Jason P. Kathman                           Monica Connell
  Spencer Fane LLP                           Office of Letitia James
  2200 Ross Avenue, Suite 4800 West          Attorney General for the State of New York
  Dallas, TX 75201                           28 Liberty Street
  gpronske@spencerfane.com                   New York, NY 10005
  ericvanhorn@spencerfane.com                james.sheehan@ag.ny.gov
  jkathman@spencerfane.com                   emily.stern@ag.ny.gov
                                             monica.connell@ag.ny.gov

  Mark Ralston                               Kevin T. White
  Fishman Jackson Ronquillo PLLC             Director – Legal
  Three Galleria Tower                       Quad/Graphics, Inc.
  13155 Noel Road, Suite 700                 601 Silveron Blvd., Suite 200
  Dallas, TX 75240                           Flower Mound, TX 75028
  mralston@fjrpllc.com                       ktwhite@quad.com




 90324v1
Case 21-30085-hdh11 Doc 244 Filed 02/26/21     Entered 02/26/21 09:10:25         Page 10 of 10




  Robert Lapowsky                            David W. Giattino
  Stevens & Lee, P.C.                        Stevens & Lee, P.C.
  620 Freedom Business Center, Suite 200     919 Market Street, Suite 1300
  King of Prussia, PA 19406                  Wilmington, DE 19801
  rl@stevenslee.com                          dwg@stevenslee.com

  Joe E. Marshall                            Duane M. Geck
  Marshall Law                               Donald H. Cram
  2626 Cole Avenue, Suite 300                Severson & Werson, P.C.
  Dallas, TX 75204                           One Embarcadero Center, Suite 2600
  jmarshall@marshalllaw.net                  San Francisco, CA 94111
                                             dmg@severson.com
                                             dhc@severson.com

  M. Jermaine Watson                         Judith W. Ross
  Joshua N. Eppich                           Ross & Smith, PC
  H. Brandon Jones                           700 North Pearl Street, Suite 1610
  Clay M. Taylor                             Dallas, TX 75201
  J. Robertson Clarke                        judith.ross@judithwross.com
  Bonds Ellis Eppich Schafer Jones LLP
  420 Throckmorton Street, Suite 1000
  Fort Worth, TX 76102
  jermaine.watson@bondsellis.com
  joshua@bondsellis.com
  clay.taylor@bondsellis.com
  brandon@bondsellis.com
  robbie.clarke@bondsellis.com

  Arthur A. Greenberg                        Nancy L. Alper
  G&B Law, LLP                               Senior Assistant Attorney General
  16000 Ventura Boulevard, Suite 100         Office of the Attorney General
  Encino, CA 91436-2730                      for the District of Columbia
  agreenberg@gblawllp.com                    400 Sixth Street, N.W., 9th Floor
                                             Washington, DC 20001
                                             nancy.alper@dc.gov

  Stephen G. Wilcox
  Wilcox Law, PLLC
  P.O. Box 201849
  Arlington, TX 76006
  swilcox@wilcoxlaw.com




 90324v1
